UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report (date of earliest event reported): June 2, 2009 MIMEDX GROUP, INC. (Exact name of registrant as specified in charter) Florida (State or other jurisdiction of incorporation) 000-52491 (Commission File Number) 26-2792552 (IRS Employer Identification No.) 1234 Airport Road, Suite 105 Destin, Florida (Address of principal executive offices) (Zip Code)
